Citation Nr: 0814775	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-35 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

What evaluation is warranted for left hip osteoarthritis from 
September 24, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from March 1997 to September 
2002.
 
This claim comes before the Board on appeal of a May 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  This decision 
granted service connection for osteoarthritis of the left 
hip, and assigned a 10 percent disability rating, effective 
from September 24, 2002.  In a January 2007 rating decision 
the rating was increased to 20 percent, also effective from 
September 24, 2002.
 
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  As such, the Board has 
styled the issues as indicated on the title page.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is associated with the veteran's 
claim folder. 
 

FINDING OF FACT
 
From September 24, 2002, the veteran's service-connected left 
hip disorder is manifested by no more than moderate hip 
disability and limitation of flexion of the thigh is not 
limited to 20 percent.  


CONCLUSION OF LAW

From September 24, 2002, a rating in excess of 20 percent for 
left hip osteoarthritis was not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.17a, Diagnostic Codes 
(Codes) 5003, 5252, 5255 (2007).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  In this regard, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.
 
Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.


Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The September 2005 statement of the case (SOC) 
essentially informed the claimant of the need to submit all 
pertinent evidence in her possession.  The claim was 
readjudicated in a January 2007 supplemental SOC and as part 
of a January 2008 rating decision.  Correspondence dated in 
March 2006 provided adequate notice of how effective dates 
are assigned.  The claimant has been afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and in the September 2005 SOC she was provided actual notice 
of the rating criteria used to evaluate the disorder at 
issue.  The claimant was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Because 
the veteran has actual notice of the rating criteria, and 
because the claim has been readjudicated no prejudice exists. 
 There is not a scintilla of evidence of any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, neither the appellant 
nor her representative have suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Factual Background
 
With the above criteria in mind, the Board notes that the 
record since September 24, 2002, includes private and VA 
examinations, and testimony provided by the veteran.  
 
The veteran was afforded a private orthopedic examination in 
January 2005.  Possible "AVN" (avascular necrosis) versus 
leg Perthes disease was diagnosed.  Examination showed that 
the veteran walked with a slight antalgic gait, and had a 
short stance on her left side.  Left hip movement was 
restricted on internal and external rotation.  She complained 
of discomfort on extremes of both motions, but had no 
tenderness to palpation.  X-rays reported showed deformity of 
the femoral head with some sclerotic changes at the inferior 
acetabulum.  

The report of a private "MRI" (magnetic resonance imaging) 
dated later in January 2005 showed moderate to moderately 
severe left hip osteoarthritis.  


Review of a February 2006 VA fee-basis orthopedic examination 
shows that the veteran's left hip disorder was not due to 
injury, but rather when the veteran stopped running during 
in-service training exercises.  She complained of pain, 
elicited by either physical activity or sleeping on her side; 
she took over-the-counter medications for relief.  She added 
that she could function when her hip was painful by the use 
of these medications.  The pain was reported to be worse when 
standing, walking, getting up, and rolling in bed.  The 
veteran added that her hip disorder did not cause 
incapacitation.  Functional impairment was described as 
walking with a slight twist, and the disorder was not noted 
to cause the veteran to miss time from work.  

Examination revealed signs of abnormal weight bearing, and 
normal posture and gait.  The left hip joint showed signs of 
tenderness.  Left hip range of motion findings included 90 
degrees of flexion, 20 degrees of extension and adduction, 35 
degrees of abduction, 50 degrees of external rotation, and 30 
degrees of internal rotation.  Normal ranges of motion (in 
degrees) were noted to be 125 (flexion), 30 (extension), 25 
(adduction), 45 (abduction), 60 (external rotation), and 40 
(internal rotation).  Pain was elicited at the extreme of all 
motion tests.  Left hip joint function was noted to be 
limited by pain after repetitive use, but not by fatigue, 
weakness, lack of endurance, or incoordination.  Left hip 
arthritis was diagnosed.  The examiner added that the effect 
of the veteran's left hip disorder on her usual occupation 
was some discomfort while working as a customer service 
representative.  The effect on her daily activities was 
reported to be some limitation of physical activities.  

The veteran was afforded another private orthopedic 
examination in January 2008.  The examiner, the same who 
examined the veteran in January 2005, indicated that the 
veteran continued to complain of left hip pain.  She only 
took over-the-counter medications.  Examination showed 
restricted left hip motion with essentially no internal or 
external rotation.  No tenderness on left hip palpation was 
observed, but some mild groin pain was present.  Degenerative 
arthritis of the left hip was diagnosed.  The examiner opined 
that the veteran would need hip replacement of the and full 
range of motion of the veteran was last seen about two years 
earlier.  


The veteran testified in March 2008 that her left hip 
disorder prevented her from working out, running, and 
standing for long periods.  See page two of hearing 
transcript (transcript).  She mentioned that she only took 
over-the-counter medications and that she had pain at night 
while sleeping.  See page three of transcript.  She added 
that she had no stairs in her house, and that while she could 
walk to the grocery store she could not be on her feet for 
more than 30 minutes at a time.  See pages five and six of 
transcript, respectively.  The veteran testified that her job 
enabled her to sit.  See page six of transcript.  She added 
that she planned on working part-time on the future due to 
her children.  See page seven of transcript.   
 
Laws and Regulations
 
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson, supra.
 
In a May 2004 rating decision, service connection for left 
hips osteoarthritis was granted and rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (Code) 5255-5003, a 10 percent 
disability rating was assigned, effective September 24, 2002. 
 In January 2007 the RO increased rating to 20 percent, also 
effective from September 24, 2002.  
 
Code 5255 deals with impairment of the femur.  Under that 
code, malunion of the femur with moderate knee or hip 
disability warrants a 20 percent evaluation.  Malunion of the 
femur with marked knee or hip disability warrants a 30 
percent evaluation.  Fracture of surgical neck of femur, with 
false joint; or fracture of shaft or anatomical neck of femur 
with nonunion, without loose motion, weight bearing preserved 
with aid of brace, warrants a 60 percent evaluation.  The 
highest rating available under that code, 80 percent, is 
warranted for fracture of shaft or anatomical neck of femur, 
with nonunion, with loose motion (spiral or oblique 
fracture).  

The assignment of a particular Code is "completely dependent 
on the facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  But any change in a Code by a VA adjudicator 
must be specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  The Board parenthetically notes 
that as the medical record does not show that the veteran's 
left hip has been fractured, the use of Code 5255 is 
inappropriate.  The Board has discretion to select a 
diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(Boards choice of diagnostic code should be upheld if 
supported by explanation and evidence).

Code 5252 provides a 20 percent rating where flexion is 
limited to 30 degrees; a 30 percent rating where flexion is 
limited to 20 degrees; and a 40 percent rating where flexion 
is limited to 10 degrees.

Under 38 C.F.R. § 4.71a, Code 5003, degenerative arthritis 
(either hypertrophic or osteoarthritis), when established by 
X-ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The veteran's service-connected left hip disorder is rated, 
in part, based on limitation of motion.  In such cases, the 
Board must consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
swelling, incoordination, pain on movement, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  
 
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.


In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis
 
After considering all of the evidence of record, including 
particularly the above-referenced examination reports, the 
Board finds that the veteran's service-connected left hip 
osteoarthritis does not warrant a rating in excess of 20 
percent at any time since September 24, 2002.  

In this regard, the medical evidence of record fails to 
demonstrate that the criteria set out in 38 C.F.R. § 4.71a, 
and necessary for the assignment of a 30 percent or higher 
rating, had been met.  Despite the veteran's complaints of 
pain and functional limitation, the competent medical 
evidence is against finding such additional functional 
limitation such as to warrant an increased under Code 5252.  
To the contrary, VA fee-basis examination in February 2006 
indicated that the veteran had no more than slight to 
moderate limitation of left hip motion.  Also, January 2008 
private examination findings, while showing essentially no 
rotation, did not indicate limitation of motion of the left 
thigh to 20 degrees.  Regarding such a finding, left hip 
flexion was to 90 degrees in 2006.  There was no additional 
loss of left hip joint function in 2006 due to fatigue, 
weakness, or lack of endurance.

An evaluation in excess of 20 percent is also not warranted 
under 38 C.F.R. § 4.71a, Codes 5250 or 5254 (2007), as the 
veteran does not show ankylosis of the hip or a flail joint.  
Diagnostic studies also rule out malunion and nonunion.  
Thus, she does not meet or approximate the criteria for a 
higher evaluation under 38 C.F.R. § 4.71a, Code 5255 (2007).

As the 20 percent rating represents the greatest degree of 
impairment shown from the effective date of the grant of 
service connection in September 2002, to the present, there 
is no basis for staged rating pursuant to Fenderson.


In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102.  Thus, the appeal is 
denied.
 

ORDER
 
A rating in excess of 20 percent for osteoarthritis of the 
left hip from September 24, 2002, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


